Motion granted to the extent of amending the remittitur to recite the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: appellant argued that the failure to give the warning then prescribed by section 335-b of the Code of Criminal 'Procedure at the time of his arraignment constituted a violation of the Fifth, Sixth and Fourteenth Amendments to the Constitution. In affirming the dismissal of the writ of habeas corpus, this court held that appellant’s constitutional rights were not violated. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.